Case: 12-11390   Date Filed: 04/29/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                    ___________________________

                            No. 12-11390
                        Non-Argument Calendar
                     __________________________

                D. C. Docket No. 1:06-cr-20655-FAM-3

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


MYRON JONES,
a.k.a “M”,

                                                         Defendant-Appellant.


                     __________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                    __________________________

                             (April 29, 2013)


Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.


PER CURIAM:
               Case: 12-11390    Date Filed: 04/29/2013   Page: 2 of 2


      On April 3, 2007, Myron Jones was sentenced to concurrent prison terms of

70 months for conspiracy to possess with intent to distribute 5 or more grams of

crack cocaine, in violation of 21 U.S.C. § 846, and for possession of with intent to

distribute 5 grams or more of crack cocaine, in violation of 21 U.S.C. § 841(a).

In February 2010, the District Court reduced Jones’s sentences to terms of 60

months, the 5-year mandatory minimum sentence, pursuant to 18 U.S.C. § 3582(c),

based on Amendments 706, 711 and 715 to the Sentencing Guidelines.

      On November 2, 2011, Jones moved the court to reduce his sentences further

again pursuant to § 3582(c), based on Amendment 750 to the Guidelines and the

Fair Sentencing Act of 2010 (“FSA”), arguing that the FSA, which lowered the

mandatory minimum sentence applicable in Jones’s case, should be applied

retroactively in § 3582(c) proceedings. The court denied his motion, and he

appeals its ruling.

      Recent decisions of the Supreme Court, Dorsey v. United States, — U. S. —

-, 132 S. Ct. 2321, 181 L. Ed.2d 250 (2012), and this court, United States v.

Hippolyte, 2013 WL 978695 (C.A.11 (Fla)), foreclose Jones’s argument and

require that we affirm the District Court’s decision. The FSA does not apply in

cases, like Jones’s, where the convictions occurred and the sentences were imposed

prior to the FSA’s enactment.

      AFFIRMED.

                                          2